UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 000-29637 SELECTICA, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0432030 (State of Incorporation) (IRS Employer Identification No.) 1740 Technology Drive, Suite 460, San Jose, CA 95110-2111 (Address of Principal Executive Offices) (408) 570-9700 (Registrant’s Telephone Number, Including Area Code) Indicate by a check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YES¨NOx The number of shares outstanding of the registrant’s common stock, par value $0.002 per share, as of November8, 2010, was 2,820,756. 1 FORM 10-Q SELECTICA, INC. INDEX PART I FINANCIAL INFORMATION 4 ITEM1: Financial Statements 4 Condensed Consolidated Balance Sheets as of September30, 2010 and March31, 2010 4 Condensed Consolidated Statements of Operations for the three and six months ended September30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the six months ended September30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 ITEM2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM3: Quantitative and Qualitative Disclosures about Market Risk 21 ITEM4: Controls and Procedures 21 PART II OTHER INFORMATION 22 ITEM1: Legal Proceedings 22 ITEM1A: Risk Factors 22 ITEM2: Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM3: Defaults Upon Senior Securities 22 ITEM4: Submission of Matters to a Vote of Security Holders 22 ITEM5: Other Information 22 ITEM6: Exhibits 23 Signatures 24 2 Cautionary Statement Pursuant to Safe Harbor Provision of the Private Securities Litigation Reform Act of 1995 The words “Selectica”, “we”, “our”, “ours”, “us”, and the “Company” refer to Selectica, Inc. In addition to historical information, this quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those projected. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Item1A to Part 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended March31, 2010.You should carefully review the risks described in other documents the Company files from time to time with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, including statements regarding the Company’s expectations, beliefs, intentions or strategies regarding the future, which speak only as of the date of this quarterly report on Form 10-Q.The Company undertakes no obligation to release publicly any updates to the forward-looking statements included herein after the date of this document. 3 PART I: FINANCIAL INFORMATION ITEM1: FINANCIAL STATEMENTS SELECTICA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) September30, March31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $116 and $301, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 24 24 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of note payable to Versata $ $ Accounts payable Restructuring liability — 7 Accrued payroll and related liabilities Other accrued liabilities 85 56 Deferred revenues Total current liabilities Note payable to Versata, net of current portion Other long-term liabilities 27 Total liabilities Stockholders’ equity: Common stock 4 4 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SELECTICA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended September30, Six Months Ended September30, Revenues: License $ Services Total revenues Cost of revenues: License 33 38 89 Services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Shareholder litigation 2 2 3 7 Professional fees related to corporate governance review — 91 — Restructuring — 23 — Total operating expenses Loss from operations ) Interest and other income (expense), net ) Loss before provision (benefit) for income taxes ) Provision (benefit) for income taxes — — 4 ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted-average shares of common stock used in computing basicand diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SELECTICA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Six Months Ended September30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization — 7 Loss on disposition of property and equipment — Stock-based compensation Changes in assets and liabilities: Accounts receivable, net Prepaid expenses and other current assets ) Other assets — Accounts payable 94 ) Restructuring liability (7 ) ) Accrued payroll and related liabilities (7 ) ) Other accrued liabilities and long-term liabilities ) Deferred revenues ) ) Net cash provided by (used in) operating activities ) Investing activities Purchase of capital assets ) ) Purchase of short-term investments ) (1 ) Proceeds from disposal of fixed assets — 3 Net cash used in investing activities ) ) Financing activities Payments on note payable to Versata ) ) Proceeds from issuance of common stock, net of repurchase ) 7 Common stock issuance costs, net (See Note 6) ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated fnancial statements. 6 SELECTICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The condensed consolidated balance sheet as of September30, 2010, and the condensed consolidated statements of operations and cashflows for the three and six months ended September30, 2010 and 2009, have been prepared by the Company and are unaudited.In the opinion of management, all necessary adjustments (which include normal recurring adjustments) have been made to present fairly the financial position at September30, 2010, and the results of operations and cash flows for the three and six months ended September30, 2010 and 2009, respectively. Interim results are not necessarily indicative of the results for a full fiscal year. The condensed consolidated balance sheet as of March31, 2010 has been derived from the audited consolidated financial statements at that date. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended March31, 2010. The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in our Condensed Consolidated Financial Statements and accompanying notes.Actual results could differ materially from those estimates. 2. Summary of Significant Accounting Policies There have been no material changes to any of the Company’s significant accounting policies and estimates as disclosed in the Company’s Annual Report on Form 10-K for the year ended March31, 2010. Customer Concentrations A limited number of customers have historically accounted for a substantial portion of the Company’s revenues. Customers who accounted for at least 10% of total revenues were as follows: ThreeMonthsEnded September30, SixMonthsEnded September30, Customer A 19
